Currier, Judge,
delivered the opinion of the court.
This action was brought to recover damages for alleged malicious and groundless prosecution of a civil suit, or rather succession of civil suits. The petition is demurred to as showing no cause of action, in this : that it fails to allege any arrest or holding to bail. The demurrer is based upon the assumption that an action to recover damages for a malicious prosecution of a civil suit can alone be maintained where there is shown to have been an arrest in the suit charged to have been malicious and without probable cause. The old authorities, originating at a time when arrests and imprisonment for debt were common, may lend support to that view; but the more modern decisions bear in- an *535opposite direction. If an arrest were an indispensable condition to the.maintenance of the action, then, with-us,.an action would not lie at all for a malicious prosecution of a civil suit, however mischievous its consequences might be; since arrests and imprisonment in civil causes áre not tolerated • by our laws. The injured party .would be without remedy, however serious his grievance; if the ground taken by the defendant was sustained. The justice of the law does not leave parties in that condition. ; :
In Pangburn v. Bull, 1 Wend. 345, it was distinctly decided that an arrest and holding,to bail in a civil suit was.not necessary to the maintenance of an action for a malicious prosecution of a civil suit. In that case the court say: “If the action has been sustained where there was neither an arrest nor bail, and when it is considered that malice and the want or probable cause are the foundation of the action, it would seem, on. principle, to. reach cases where the injury would be equally great, although the proceeding did not require an ■ arrest ■ or- bail.” Substantially-the same view was -taken by this -court in Alexander v. Harrison, 38 Mo. 258. The suit under review in that case was- an attachment suit, but- the-court-say: “The case here must depend■ upon-the right to sue at all upon these notes, and- the -malice and want of probable cause must consist not -merely in taking out the process of attachment where they were not entitled- to have that process-, but in suing the p'laintiff'here at all on these notes,-and using the •attachment process in aid of his suit, when there was no cause of action against him.3’ It was not the - attachment, as an incident to the spit, that- the court ■ lays stress -upon, but the malice and groundlessness of the suit itself.-• (See also State v. Thomas, 19 Mo. 613.)
We are of the opinion that a civil suit instituted and prosecuted without probable cause and maliciously, lays a good foundation for a suit for damages, although no arrest attended the prosecution of the malicious civil suit. In that view the demurrer was improperly sustained, = and-the judgment will be reversed.and the;cause remanded. The other judges concur.,.